Opinion by
Hoffman, J.,
This case presents the issue of whether a trial judge subjects an appellant to double jeopardy when he sentences appellant to a prison term of not less than one nor more than five years, after appellant has violated a three-year term of probation and failed to pay a fine of $250, originally imposed in lieu of sentencing.
In view of Commonwealth v. Cole, 222 Pa. Superior Ct. 229, 824 A. 2d 222 (1972), we hold that appellant was not placed in double jeopardy, and therefore, the judgment of sentence is affirmed.